     Case 3:18-cv-02838-LAB-WVG Document 25 Filed 02/26/21 PageID.227 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    RONNELL DAVIS,                                 Case No.: 3:18-cv-02838-LAB-WVG
      CDCR #V-72307,
12
                                    Plaintiff,       ORDER:
13
                        vs.                          1) DENYING MOTION FOR
14
      LUZIMINDA SAIDRO; P.J. DULATRE,                EXTENSION OF TIME [Dkt. 22];
15
                                Defendants.          2) ADOPTING REPORT &
16
                                                     RECOMMENDATION [Dkt. 21]; and
17
                                                     3) GRANTING MOTION FOR
18
                                                     SUMMARY JUDGMENT [Dkt. 12]
19
20
21
22         Plaintiff Ronnell Davis, currently incarcerated at Kern Valley State Prison
23   (“KVSP”) in Delano, California, filed a Complaint claiming that Defendants
24   Luziminda Saidro and P.J. Dulatre, physicians working at the Richard J. Donovan
25   Correctional Facility (“RJD”) where Davis was previously confined, violated Davis’s
26   constitutional rights through deliberate indifference to his medical needs. Davis
27   alleges that Defendants stopped administering Coumadin (a brand of the drug
28   warfarin), an anticoagulant prescribed to address Davis’s history of deep vein
                                                 1
                                                                      3:18-cv-02838-LAB-WVG
     Case 3:18-cv-02838-LAB-WVG Document 25 Filed 02/26/21 PageID.228 Page 2 of 3



 1   thrombosis and pulmonary embolism. Defendants moved for summary judgment
 2   on April 30, 2020. (Dkt. 12.)
 3         They contend that cessation of warfarin didn’t result from indifference but
 4   medical necessity. Affidavits and medical records supporting the motion for
 5   summary judgment evidence that, after a blood test showed and symptoms
 6   suggested that Davis’s blood wasn’t clotting properly, he refused to submit to
 7   further blood tests intended to evaluate whether the warfarin was doing more harm
 8   than good.
 9         Since that time, Davis has sought three extensions of time to respond. In
10   declarations accompanying those motions, Davis states that he has not had
11   physical access to the KVSP law library since Defendants filed their summary
12   judgment motion nine months ago. (Dkt. 15 at 2; Dkt. 19 at 2; Dkt. 22 at 2).
13         Defendants, via a declaration from the KVSP’s Senior Librarian, have
14   informed the Court that Davis has had access to library paging services throughout
15   the pandemic—inmates can request photocopies of documents, copies of cases,
16   statutes, or other materials if they provide a precise citation. KVSP has records of
17   only one request from Davis for either form of access while the summary judgment
18   motion has been pending, though.
19         A court has discretion to determine that a movant has failed to demonstrate
20   good cause for an enlargement of time and, on that basis, refuse to grant an
21   extension. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010).
22   Because the extension isn’t a matter of right, the movant can’t rely on the pendency
23   of his motion to avoid the consequences of missing the deadline—a court denying
24   that motion for extension of time can leave the old deadline in place. See, e.g.,
25   Markham v. Pima County, 2019 WL 1099815 (D. Ariz. Mar. 8, 2019) (denying
26   motions for extension of time and adopting report and recommendation granting
27   summary judgment), aff’d, 821 F.3d Appx. 716 (9th Cir. 2020).
28
                                              2
                                                                      3:18-cv-02838-LAB-WVG
     Case 3:18-cv-02838-LAB-WVG Document 25 Filed 02/26/21 PageID.229 Page 3 of 3



 1           Davis had over eight months to prepare a response to the motion for
 2   summary judgment. His library access has been limited during that period, but only
 3   in a manner that would slow his response, not prevent it. He hasn’t used the ample
 4   time he had to respond, so he hasn’t established good cause to extend his deadline
 5   any further. The Motion for Extension is DENIED. (Dkt. 22.)
 6           Further extension under these circumstances doesn’t serve the end of a
 7   “just, speedy, and inexpensive determination” of this action. See Fed. R. Civ. P. 1.
 8   The prior response deadline of January 19, 2021 remains in effect.
 9           Because Davis didn’t respond by that deadline, the Court proceeds to
10   consider the Motion for Summary Judgment and Magistrate Gallo’s Report and
11   Recommendation on the current record. Upon review of the briefing and exhibits,
12   the Court finds the R&R well-reasoned and agrees with its conclusion that
13   Defendants are entitled to summary judgment on Davis’s claim against each of
14   them. The Court ADOPTS the R&R, (Dkt. 21), and GRANTS Defendants’ motion
15   for summary judgment. (Dkt. 12.)
16           The Clerk is directed to enter judgment in favor of Defendants and close the
17   case.
18           IT IS SO ORDERED.
19
20   Dated: February 26, 2021
21                                            Hon. Larry Alan Burns
                                              United States District Judge
22
23
24
25
26
27
28
                                               3
                                                                      3:18-cv-02838-LAB-WVG
